Citation Nr: 1001639	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  09-40 420	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

Bridgid D. Cleary, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1952 to 
September 1954.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a January 2009 rating decision of the 
Newark, New Jersey, Department of Veterans Affairs (VA) 
Regional Office (RO).

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The competent medical evidence of record, on balance, does 
not show that the Veteran's bilateral hearing loss is 
causally related to his military service.


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.309, 3.385 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126, was signed 
into law on November 9, 2000.  Implementing regulations were 
created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326.

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant about the information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1).  This notice requirement applies to all five 
elements of a service connection claim, including disability 
ratings and effective dates.  Dingess v. Nicholson, 19 Vet. 
App. 473, 484 (2006).  This notice must be provided prior to 
the initial decision on a claim for VA benefits.  Mayfield v. 
Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

Prior to the initial adjudication of his claim, the Veteran 
was provided VCAA notice in a June 2008 letter.  This letter 
informed the Veteran of the types of evidence not of record 
needed to substantiate his claims, the division of 
responsibility between the Veteran and VA for obtaining the 
required evidence, and how the disability ratings and 
effective dates are assigned.

The Board is not aware of the existence of additional 
relevant evidence in connection with the Veteran's claims 
that VA has not sought.  Service treatment records, VA 
audiological examination results, and statements of the 
Veteran and his representatives have been associated with the 
record.  The Veteran has been accorded ample opportunity to 
present evidence and argument in support of his appeal.  In 
an August 2008 VCAA Notice Response, the Veteran indicated 
that he had no additional information or evidence to submit.  
The Board finds that VA has obtained, or made reasonable 
efforts to obtain, all evidence that might be relevant to the 
issues on appeal, and that VA has satisfied the duty to 
assist.

Pertinent Laws and Regulations

In general, service connection may be granted for disability 
resulting from a disease or an injury incurred or aggravated 
by active military service.  38 U.S.C.A § 1110; 38 C.F.R. § 
3.303(a).  If an organic disease of the nervous system, 
including a disability manifested by sensorineural hearing 
loss, is manifested to a degree of 10 percent within one year 
after separation from service, the disorder may be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

In order to establish direct service connection for the 
claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical or, in certain circumstances, 
lay evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson v. West, 12 Vet. App. 247, 
253 (1999).

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz, in ISO units, is 40 decibels or 
greater; or when the auditory thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.  

A pre-existing injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  See Akins v. 
Derwinski, 1 Vet. App. 228 (1991) (holding that VA must point 
to a specific finding that increase in disability is due to 
the natural progress of the condition).  Clear and 
unmistakable evidence (obvious or manifest) is required to 
rebut the presumption of aggravation where the pre-service 
disability underwent an increase in severity during service.  
38 C.F.R. § 3.306(b).  It is the Government's burden to rebut 
the presumption of in-service aggravation.  See Laposky v. 
Brown, 4 Vet. App. 331, 334 (1993).  The "clear-and-
unmistakable-evidence standard" requires that the no-
aggravation result be "undebatable."  See Cotant v. 
Principi, 17 Vet. App. 116, 131 (2003) (citation omitted).

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306(b).

Analysis

The Veteran's service treatment records do not show hearing 
loss while in service.  At the time of his pre-induction 
examination in September 1952, he complained of impaired 
hearing in the left ear, but the results of a forced whisper 
test given at that time found no impairment.  At the time of 
his separation examination in September 1954, the Veteran was 
again found to have unimpaired hearing based on a forced 
whisper test.  This record did not note a complaint of 
impaired hearing.  Although there was no hearing disability 
at the time of separation, the Board notes that pursuant to 
38 C.F.R. § 3.303(d), and Hensley v. Brown, 5 Vet. App. 159 
(1993), service connection may still be established if it is 
shown that a current hearing loss is related to service.  The 
Veteran is not required to show that he met the criteria of 
38 C.F.R. § 3.385 at separation if he has a hearing loss 
otherwise shown to have begun in service.  See Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  

The Board notes that the Veteran's military occupation 
specialty was chief of ammunition section with Battery B of 
the 955th Field Artillery Battalion.  He is certainly 
competent to report on such experiences as in-service noise 
exposure, and there exists no basis for questioning his 
credibility in this regard.  Therefore, in-service acoustic 
trauma is conceded.

As to post-service evidence, the claims file contains an 
August 2008 private treatment record from an ear, nose, and 
throat doctor.  This doctor noted the Veteran's service in 
the artillery and indicated that his pattern of hearing loss 
"most likely suggests a combination of presbyacusis and 
noise-related sensorineural hearing loss."  The doctor gave 
no further specifics as to the circumstances of noise 
exposure.  Notably, the doctor also did not indicate that the 
Veteran's claims file had been reviewed and did not suggest 
any specific period of prior treatment.

The Veteran underwent a VA audiological examination in 
conjunction with this claim in December 2008, with an 
examiner who reviewed the claims file.  At the examination, 
the Veteran reported being subjected to artillery and 
Howitzer fire without the use of hearing protection devices 
in service.  He also noted that he had post-service 
"positive occupational noise exposure" working in the parts 
division for an automobile company as a forklift driver for 
30 years, again without hearing protection.  Upon 
examination, pure tone threshold levels (in decibels) were 
the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
70
70
70
90
90
LEFT
70
75
70
95
95

Speech recognition was 32 percent in the right ear and 44 
percent in the left ear.  The examiner determined that 
hearing loss was "less likely as not" aggravated by combat 
noise exposure.  In providing a rationale for this opinion, 
the examiner noted that the Veteran's current degree of 
hearing sensitivity would not have passed the forced whisper 
test, though a hearing loss could not be ruled out due to the 
lack of frequency-specific hearing thresholds at discharge.  
The examiner further stated that the Veteran's positive 
occupational noise exposure for 30 years without hearing 
protection was most likely the cause of hearing loss, with 
presbyacusis and genetics also contributing factors.

While the Board has accepted the Veteran's report of in-
service noise exposure, the record does not contain any 
medical or audiological evidence of a bilateral hearing loss 
disability, as defined in 38 C.F.R. § 3.385, until August 
2008, more than 50 years following service.  The Board would 
further point out that there is no indication of any findings 
of a hearing loss disability prior to service, despite the 
Veteran's lay report at entry into service, and will not 
further consider 38 U.S.C.A. § 1111.

The Board also finds that the unfavorable opinion from the 
December 2008 VA examination report is of substantially 
greater probative value than the August 2008 private opinion.  
The August 2008 opinion speaks to noise exposure as a causal 
factor, but the examining doctor did not specify the time of 
onset of the noise exposure causing the hearing loss.  The VA 
examiner, however, did consider both in-service and post-
service noise exposure and pointed out that the post-service 
exposure was the most likely cause in light of the fact that 
Veteran's current degree of hearing loss would not have 
passed a forced whisper test in service.  

Also of note to the Board is the fact that the VA examination 
opinion was based upon a claims file review, whereas the 
August 2008 opinion was not.  In this regard, the Board is 
aware that the United States Court of Appeals for Veterans 
Claims (Court) has recently held that "[i]t is the factually 
accurate, fully articulated, sound reasoning for the 
conclusion, not the mere fact that the claims file was 
reviewed, that contributes probative value to a medical 
opinion."  The Court further noted that the claims file "is 
not a magical or talismanic set of documents, but rather a 
tool to assist VA examiners to become familiar with the facts 
necessary to form an expert opinion to assist the adjudicator 
in making a decision on a claim."  There are other means by 
which a private physician can become aware of critical 
medical facts, notably by treating the claimant for an 
extended period of time.  See generally Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295 (2008).  Here, however, there is no 
indication that the doctor who provided the August 2008 
opinion had treated the Veteran for any extended period of 
time, let alone for a period dating back to service.  As 
such, the Board cannot conclude that the August 2008 opinion 
was predicated on a factual basis commensurate to the claims 
file review conducted by the August 2008 VA examiner.

The only other evidence of record supporting the Veteran's 
claim is his own lay opinion.  The Veteran is certainly 
competent to report his symptoms, including perceptions of 
hearing loss, and there is no evidence, such as a notation of 
a denial of hearing loss in a service discharge report of 
medical history, to call his credibility into doubt.  See 
Buchanan v. Nicholson, 451 F.3d 1331, 1336-7 (Fed. Cir. 
2006). That notwithstanding, service connection for bilateral 
hearing loss requires a certain threshold of impairment of 
audiological acuity and/or speech recognition under 38 C.F.R. 
§ 3.385 for the loss to be considered a disability, and there 
is no suggestion from the claims file that the Veteran 
possesses the training, credentials, or expertise to provide 
a competent opinion that one or more of the noted thresholds 
had been met at a particular time.  Accordingly, his lay 
opinion does not constitute competent medical evidence and 
lacks probative value as to the matter of a diagnosis of a 
disability and the date of onset of such diagnosis.  See also 
Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is 
competent to report that on which he or she has personal 
knowledge); Espiritu v. Derwinski, 2 Vet. App. 482 (1992) (a 
veteran is not competent to offer opinions on medical 
diagnosis or causation). 

Overall, the preponderance of the evidence is against the 
Veteran's claim for service connection for bilateral hearing 
loss, and this claim must be denied.  In reaching this 
determination, the Board acknowledges that VA is statutorily 
required to resolve the benefit of the doubt in favor of the 
veteran when there is an approximate balance of positive and 
negative evidence regarding the merits of an outstanding 
issue.  That doctrine, however, is not applicable in this 
case because the preponderance of the evidence is against the 
Veteran's claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.



____________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


